Citation Nr: 0839007	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disorder, 
residual of spinal tap and scarring from spinal tap.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The veteran had active service from January 1971 to October 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the above claim.  

The Board previously remanded this case in May 2007 for 
further evidentiary development.

Although there is letter in the record that reflects that 
this matter was previously adjudicated by the RO in October 
1975, because there is no indication that the veteran was 
informed of his appellate rights in connection with that 
determination, the Board does not find that this previous 
determination can constitute a prior final denial of the 
claim.  Consequently, the Board will consider the claim on a 
de novo basis.  


FINDING OF FACT

There is no residual of a spinal tap or other low back 
disorder that has been related to active service or to a 
period of one year after service.


CONCLUSION OF LAW

A residual of spinal tap or other low back disorder was not 
incurred in active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. § 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, a May 2003 letter 
advised the veteran of the evidence necessary to substantiate 
his claim for service connection for a low back disorder, 
residual of spinal tap and scarring from spinal tap, and the 
respective obligations of the veteran and the VA in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim was thereafter denied in the rating 
decision of December 2003, April 2005 statement of the case, 
and August 2008 supplemental statement of the case.  The 
veteran was also provided with notice on the issues of 
establishing a disability rating and effective dates in May 
2007, June 2007, and May 2008.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA examination records from 
August and September 1975.  There is no indication that there 
are any outstanding pertinent documents or records that have 
not been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
veteran was also provided a recent VA examination and opinion 
in July 2008.  While the previous remand directed the RO to 
make additional efforts to obtain additional 
treatment/hospitalization records for incorrect periods of 
reported treatment (due to typographical errors, periods of 
December 1951 to February 1952 and May 1952 were indicated as 
opposed to periods of December 1971 to February 1972 and May 
1972), the Board finds that remand for further efforts to 
obtain additional records based on the correct periods of 
treatment are not necessary.  More specifically, the Board 
first notes that the response received from the National 
Personnel Records Center (NRPC) reflects that the index at 
NPRC does not list the treatment facility or the year so that 
additional records would not be available for the 43rd Mobile 
Hospital, Seoul, Korea.  In addition, as will be shown more 
fully below, the opinion of the July 2008 VA examiner does 
not identify any current low back disorder that would be 
related to any complication arising out of a spinal tap, and 
thus there is no current basis on which the veteran's claim 
could be substantiated.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 




II.  Entitlement to Service Connection for a Low Back 
Disorder, Residual of Spinal Tap and Scarring from Spinal Tap

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Here, although the record contains no contemporaneous medical 
evidence that the veteran underwent a spinal tap procedure 
during service in 1971 or 1972, even assuming that he 
underwent such a procedure in service, separation examination 
in September 1973 revealed no relevant complaints or 
findings.  In addition, spine and neurologic examination at 
that time revealed normal findings.  

Moreover, although the veteran specifically related his 
development of a high fever and other symptoms while on guard 
duty in Korea sometime between December 1971 and February 
1972, at which time he underwent an unsuccessful spinal 
puncture, and further stated that he thereafter had some 
soreness in the lumbar area, particularly when sitting on one 
place, VA examination in September 1975 was found to reveal 
no residuals of the attempted spinal puncture.  The diagnosis 
included no residuals of attempted spinal tap (by history) 
except for soreness off and on.

In a statement accompanying the instant claim on appeal, the 
veteran indicated the examiner in 1975 told him that he had 
some scar tissue in the area of the spinal tap, and that some 
arthritis had set into that scar tissue.  The veteran further 
stated that he did not seek additional medical evaluation or 
care following his VA examination in September 1975, noting 
that he had "always just self medicated for the pain I had 
with Advil and Motrin."  

VA examination in July 2008 revealed the veteran's reported 
history of a fever during service followed by multiple spinal 
taps and the development of back problems.  X-rays revealed 
transitional vertebra between the lumbar and sacral spine, 
scoliosis thoracolumbar junction, mild degenerative change 
articulations L4-5 and L5-1 on the left, and minimal 
degenerative change inferior aspect of the left sacroiliac 
joint.  The overall diagnosis was degenerative joint disease 
(DJD), L4-5 and L5-1.  It was the examiner's opinion that no 
current low back disorder was a residual of the high fever 
and repeated lumbar punctures (spinal taps) in Korea in 1971.  
The rationale given for this opinion was that serious 
complications of a properly performed lumbar puncture were 
extremely rare, but included spinal or epidural bleeding, and 
trauma to the spinal cord or spinal nerve roots resulting in 
weakness or loss of sensation, or even paraplegia.  The 
examiner commented that the latter was exceedingly rare, 
since the level at which the spinal cord ended (normally the 
inferior border of L1, although it was slightly lower in 
infants) was several vertebral spaces above the proper 
location for a lumbar puncture (L3/L4).  The examiner further 
commented that there were also case reports of lumbar 
puncture resulting in perforation of abnormal dural arterio-
venous malformations resulting in catastrophic epidural 
hemorrhage, but that this was exceedingly rare.  The examiner 
concluded that nothing in the veteran's documented history 
suggested that the lumbar punctures were eventful.

The veteran has asserted that he currently has a low back 
disability as a result of a spinal tap injury he sustained 
during service.  The record reflects a diagnosis of DJD of 
the lumbar spine.  However, there are no current findings or 
diagnoses of residual low back disability that has been 
associated with a spinal tap during service.  The July 2008 
VA examiner's opinion that no current low back disorder was a 
residual of the high fever and repeated lumbar punctures 
(spinal taps) in Korea in 1971, together with the lack of in-
service or post-service evidence of treatment of problems 
associated with a spinal tap, warrants the denial of the 
claim.  

There is no competent medical evidence of record showing that 
a current low back disorder had its onset during active 
service or is related to any in-service disease or injury, 
including spinal taps.  As a layperson, the veteran is unable 
to say whether he currently has a disability that is a 
residual of his in-service spinal tap.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nor is there any 
evidence of arthritis of the lumbar spine within one year of 
the veteran's separation from service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder, residual of spinal tap 
and scarring from spinal tap.  


ORDER

Entitlement to service connection for a low back disorder, 
residual of spinal tap and scarring from spinal tap, is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


